              Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 1 of 37




                                 IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


TEAMSTERS LOCAL 456 PENSION FUND,
et al.,

                                     Plaintiffs,                                              CIVIL ACTION
                                                                                              NO. 17-2817
            v.

UNIVERSAL HEALTH SERVICES, et al.,

                                     Defendants.



                                                     TABLE OF CONTENTS

I.     INTRODUCTION .................................................................................................................... 3

II. BACKGROUND ...................................................................................................................... 4

     A. The First Amended Complaint (“FAC”) and Dismissal of the FAC.................................... 4

        1. Count I of the FAC. .......................................................................................................... 5

        2. Count II of the FAC........................................................................................................ 12

     B. The Second Amended Complaint (“SAC”) ....................................................................... 12

        1. Former Employees ......................................................................................................... 12

        2. Sharon Worsham ............................................................................................................ 14

        3. Suicide Ideation Coding and Coding Audits .................................................................. 15

        4. Settlement with United States Department of Justice (“DOJ”) ..................................... 17

III. STANDARD OF REVIEW .................................................................................................... 18

IV. ANALYSIS ............................................................................................................................. 21

     A. Undue Delay ...................................................................................................................... 21

     B. Prejudice ............................................................................................................................ 24




                                                                        1
             Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 2 of 37




   C. Futility ................................................................................................................................ 26

      1. Former Employees ......................................................................................................... 30

      2. Sharon Worsham ............................................................................................................ 31

      3. Suicide Ideation Coding and Coding Audits .................................................................. 32

      4. DOJ Settlement .............................................................................................................. 33

      5. Consideration Of The SAC As A Whole ........................................................................ 34

V. CONCLUSION ...................................................................................................................... 37




                                                                       2
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 3 of 37




                                           OPINION

Slomsky, J.                                                                       April 29, 2020

I.     INTRODUCTION

       This is a securities fraud class action that was originally filed on December 23, 2016 by

Plaintiff David Heed in the United States District Court for the Central District of California.

Named as Defendants are Universal Health Services (“UHS”), the largest provider of behavioral

health services in the United States, Alan B. Miller, the Chairman and Chief Executive Officer of

UHS, and Steve F. Filton, the Chief Financial Officer of UHS (collectively, “Defendants”). On

April 24, 2017, Teamsters Local 456 Pension Fund and Teamsters Local 456 Annuity Fund

(collectively, “Lead Plaintiffs”) were appointed Co-Lead Plaintiffs to represent the interests of

UHS shareholders in this suit.    On June 20, 2017, the district court in California granted

Defendants’ unopposed Motion to Transfer the case to the Eastern District of Pennsylvania, and

the case was assigned to former Chief Judge Lawrence F. Stengel. On September 29, 2017, Lead

Plaintiffs filed an Amended Complaint (“First Amended Complaint” or “FAC”) on behalf of all

investors who purchased or acquired UHS publicly traded common stock between March 2, 2015

and July 25, 2017 (“the Class Period”). (Doc. No. 30.)

       Defendants filed a Motion to Dismiss the FAC on December 6, 2017. (Doc. No. 34.) On

July 12, 2018, the case was reassigned from Judge Stengel to Judge Robert F. Kelly. (Doc. No.

37.) Two days later, the case was assigned to this Court. (Doc. No. 38.) On August 19, 2019,

the Court granted Defendants’ Motion to Dismiss the FAC. (Doc. Nos. 58, 59.)

       Presently before the Court is Lead Plaintiffs’ Rule 59(e) Motion to Alter or Amend the

Court’s Order Dismissing Their Complaint, [and] Requesting Leave for Lead Plaintiffs to Amend

the Complaint Pursuant to Fed. R. Civ. P. 15(a). (Doc. No. 62.) Lead Plaintiffs ask this Court to

(1) reconsider the Order dismissing the FAC under Federal Rule of Civil Procedure 59(e), and


                                               3
           Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 4 of 37




(2) give Lead Plaintiffs leave to amend the FAC and file the attached Second Amended

Complaint (“SAC”) under Rule 15(a)(2). Because the Court finds that the claims in the SAC fail

on the ground of futility, the Court will deny Lead Plaintiffs’ Motion to Alter or Amend and

Request for Leave.

II.      BACKGROUND

         A.      The First Amended Complaint (“FAC”) and Dismissal of the FAC

         On August 19, 2019, the Court granted Defendants’ Motion to Dismiss the FAC. (Doc.

Nos. 58, 59.) In its Opinion, the Court set forth the comprehensive factual assertions included in

the FAC. (See Doc. No. 58 at 6-44.) These facts, which were accepted as true for purposes of

deciding the Motion to Dismiss, are incorporated herein.1 The claims in the FAC, and the

Court’s disposition of those claims, are described below.



1
      The Introduction to the prior Opinion provides the following overview:

                [UHS] is the largest provider of behavioral health services in the
                United States.       On December 7, 2016, after a year-long
                investigation, Buzzfeed News (“Buzzfeed”) published an article
                that alleged UHS behavioral health facilities were committing
                insurance fraud by (1) admitting healthy patients not in need of
                inpatient treatment to UHS behavioral health facilities by falsely
                stating that they were suicidal; (2) improperly lengthening patients’
                stays in UHS behavioral health facilities; and (3) chronically
                understaffing those facilities to maximize profits. Prior to the
                publication of the article, UHS reported that its Behavioral Health
                Division was in strong financial shape and that demand was so high
                that UHS-owned facilities routinely turned away patients that met
                clinical admissions criteria. In the wake of the article, UHS stock
                plummeted 12% in a single trading day, wiping out $1.5 billion in
                market capitalization. The company immediately denied the
                allegations of widespread billing misconduct, and to date, UHS
                maintains that it did not engage in the illicit conduct profiled in the
                Buzzfeed article. (See Doc. No. 30.)

      (Doc. No. 58 at 4.)


                                                   4
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 5 of 37




               1.     Count I of the FAC.

       The FAC alleges two claims against Defendants. In Count I, Lead Plaintiffs assert that

Defendants’ public statements during the Class Period violated Section 10(b) of the Securities

and Exchange Act of 1934 (the “Act”)2 and Rule 10b-5, which was promulgated by the SEC

pursuant to authority granted by Section 10(b).3 (Doc. No. 30 ¶¶ 296-304.) Lead Plaintiffs

proceeded under Rule 10b-5(b), which creates a private right of action for plaintiffs to recover

damages for “false or misleading statements or omissions of material fact that affect trading on

the secondary market.” In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1417 (3d Cir.

1997). To prevail on a claim that a defendant made material misrepresentations or omissions in


2
    Section 10(b) makes it unlawful to “use or employ, in connection with the purchase or sale of
    any security” a “manipulative or deceptive device or contrivance in contravention of such
    rules and regulations as the [SEC] may prescribe.” 15 U.S.C. § 78j(b). The Act broadly
    defines a “security” to include, among other things, stocks, bonds, debentures, a variety of
    other instruments, or “in general, any instrument commonly known as a ‘security.’” 15
    U.S.C. § 78c(a)(10).
3
    Rule 10b-5 provides as follows:

               It shall be unlawful for any person, directly or indirectly, by the use
               of any means or instrumentality of interstate commerce, or of the
               mails or of any facility of any national securities exchange,

                      (a) To employ any device, scheme, or artifice to defraud,

                      (b) To make any untrue statement of a material fact or to
                          omit to state a material fact necessary in order to make
                          the statements made, in the light of the circumstances
                          under which they were made, not misleading, or

                      (c) To engage in any act, practice, or course of business
                          which operates or would operate as a fraud or deceit
                          upon any person,

               In connection with the purchase or sale of any security.

17 C.F.R. § 240.10b-5.


                                                 5
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 6 of 37




violation of Section 10(b) and Rule 10b-5, a plaintiff must prove “(1) a material

misrepresentation or omission by the defendant; (2) scienter; (3) a connection between the

misrepresentation or omission and the purchase or sale of a security; (4) reliance upon the

misrepresentation or omission; (5) economic loss; and (6) loss causation.” Matrixx Initiatives,

Inc. v. Siracusano, 563 U.S. 27, 37-38 (2011) (quoting Stoneridge Investment Partners, LLC v.

Scientific-Atlanta, Inc., 552 U.S. 148, 157 (2008)). The Opinion dismissing the FAC noted that

the parties’ arguments dealt with only three elements: a material misstatement or omission,

scienter, and loss causation. (Doc. No. 58 at 49.)

              i. Material Misstatements or Omissions

       In the Opinion dismissing the FAC, the Court first addressed Defendants’ argument that

Lead Plaintiffs failed to plead any material misstatement or omission. In doing so, the Court

initially considered whether Plaintiffs sufficiently pled misconduct at UHS behavioral health

facilities. Lead Plaintiffs cited to five items of circumstantial evidence in the FAC to demonstrate

that individual UHS behavioral health facilities improperly admitted patients and lengthened

patients’ stays to maximize insurance reimbursements: (1) six qui tam lawsuits filed before the

start of the Class Period by former UHS employees and patients;4 (2) a letter from Change to

Win Investment Group (“CtW”);5 (3) the federal government’s civil investigation into billing




4
    Even though these suits did not result in any finding of liability against UHS, the Court found
    them to be significant because they alleged similar conduct at five UHS facilities located in
    different areas of the country. (Doc. No. 58 at 49-50.)
5
    On April 8, 2014, Change to Win Investment Group (“CtW”) sent a letter to the UHS Board
    of Directors that raised concerns about the Behavioral Health Division’s billing practices. In
    the letter, CtW informed UHS that an independent review of Medicare data found that “UHS
    free-standing inpatient psychiatric facilities (“IPFs”) utilize the suicidal ideation code much
    more frequently than other free-standing IPFs.” (Doc. No. 58 at 50; Doc. No. 30 ¶¶ 47-48.)


                                                 6
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 7 of 37




practices at several UHS behavioral health facilities in 2012 or 2013;6 (4) allegations in the

Buzzfeed article published on December 7, 2016 (“Buzzfeed I”);7 and (5) statements of

anonymous former employees.8 Ultimately, the Court concluded that Lead Plaintiffs sufficiently

pled misconduct at isolated behavioral health facilities. (Doc. No. 58 at 52.)

       The Court next considered whether Defendants’ statements or omissions regarding the

misconduct violated federal securities law. After analyzing the applicable law, the Court found

that the following statements were actionable: (1) Mr. Miller and Mr. Filton’s statements at

health care conferences before the publication of Buzzfeed I attributing the source of the

Behavioral Health Division’s success to demand that was so high that facilities turned away



6
    This investigation eventually expanded into a coordinated civil and criminal investigation of
    15 facilities and UHS as a corporate entity. (Doc. No. 30 ¶ 55.) UHS disclosed on July 26,
    2019 in a filing with the Court that it had been advised that the criminal investigation had
    closed. (Doc. No. 58 at 50; Doc. No. 56.) UHS also disclosed it had reached an agreement
    in principle to settle the civil investigation for $127 million. (Id.)
7
    Buzzfeed I, titled Intake: Locked on the Psych Ward, claimed 175 current and former UHS
    employees, including 18 UHS executives who managed inpatient behavioral health facilities,
    were interviewed. Buzzfeed also claimed that more than 120 patients, government
    investigators, and health care experts were interviewed, and a cache of internal UHS
    documents were reviewed. The article includes anecdotal accounts from five former UHS
    patients. The improper conduct alleged in Buzzfeed I falls into three categories: (1) UHS’s
    alleged practice of manipulating or falsifying patient intake statements to label patients as
    suicidal in order to justify admissions; (2) UHS’s alleged practice of improperly lengthening
    patient stays to maximize insurance reimbursements; and (3) UHS’s alleged practice of
    understaffing facilities to maximize revenue. (Doc. No. 30 ¶ 76; Doc. No. 58 at 24-25.)

    The Court found the allegations in Buzzfeed I were relevant to whether Lead Plaintiffs
    sufficiently alleged misconduct because the article was based on interviews from a wide
    array of employees and patients, all of whom had first-hand knowledge of UHS behavioral
    health facilities’ practices, and who reported similar misconduct occurred at geographically
    diverse behavioral health facilities. (Doc. No. 58 at 50.)
8
    The Court noted that ten anonymous employees alleged highly particularized facts about
    billing and admittance practices at individual UHS behavioral health facilities. (Doc. No. 58
    at 51.)


                                                 7
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 8 of 37




clinically admissible patients; and (2) post-article denials issued by the Company in the days

immediately following Buzzfeed I. (Id. at 72.) Thus, the alleged misstatements and omissions

fell into two categories: (1) those made during the Class Period, but before Buzzfeed I was

published (“pre-article statements”); and (2) those made after the publication of Buzzfeed I

(“post-article statements”). (Id. at 52.)

             ii. Scienter

       The Court then addressed whether the FAC contained sufficiently particularized

allegations of scienter. First, the Court considered whether Lead Plaintiffs pled that Defendants

Miller and Filton, the Individual Defendants, acted with scienter, and concluded that Plaintiffs

had not proffered any direct evidence that Mr. Miller or Mr. Filton knew of or recklessly

disregarded any improper misconduct when they made statements about the source of the

Behavioral Health Division’s growth or when they denied the allegations in the Buzzfeed article.

(Doc. No. 58 at 75 (stating “There are no allegations that these individuals participated in the

misconduct, heard about the misconduct from internal sources, or instructed others to engage in

misconduct.”).)

       The Court also recognized that Lead Plaintiffs’ claims regarding whether Mr. Miller and

Mr. Filton acted with scienter were premised on circumstantial evidence. First, the Court looked

at Lead Plaintiffs’ allegations regarding the qui tam lawsuits that were filed by former UHS

employees prior to the start of the Class Period. (Id. at 75-77.) Lead Plaintiffs cited to six qui

tam lawsuits and submitted that Mr. Miller, the company’s Chief Executive Officer (“CEO”), and

Mr. Filton, the company’s Chief Financial Officer (“CFO”), must have known about these

lawsuits and investigations. The Court, however, could not “ignore the fact that the allegations

raised in the qui tam cases [were] just that – allegations” and “[n]one of the qui tam lawsuits



                                                8
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 9 of 37




resulted in findings against UHS. Liability was not admitted, and thus, the allegations made in

those suits remain unsubstantiated.” (Id. at 77.) As a result, the Court was not persuaded that the

qui tam lawsuits constituted evidence that Mr. Miller or Mr. Filton knew about the alleged billing

scheme, and at most, the lawsuits only demonstrated that the individual Defendants were aware

of allegations about the Behavioral Health Division. (Id.) But, the lawsuits did not show that

Mr. Miller or Mr. Filton knew the allegations were true or recklessly disregarded them. (Id.)

       Second, Lead Plaintiffs pointed to a Change to Win Investment Group (“CtW”) letter as

circumstantial evidence that Defendants acted consciously or recklessly when they made the two

sets of actionable statements. (Id. at 77-78.) As previously mentioned, CtW sent a letter to the

UHS Board of Directors on April 8, 2014 raising concerns about the Behavioral Health

Division’s billing practices. On April 22, 2014, John Herrell, the Chairman of the UHS Audit

Committee and a member of the Board, responded to the letter. The response addressed the qui

tam lawsuits and stated that they either had been settled or dismissed, and none of the lawsuits

resulted in charges of wrongdoing or liability against UHS. (Doc. No. 34-5 at 2-3.) Mr. Herrell

also stated that the company disagreed with the contention that UHS behavioral health facilities

over-utilized the suicidal ideation code, and UHS coding practices are audited by internal

professionals and external, independent auditing analysis. (Id. at 3.) The Court found that the

CtW letter raised the same inference as the qui tam lawsuits, namely that the Individual

Defendants, as members of the Board, were aware that outside sources had raised concerns about

the Behavioral Health Division’s billing practices. (Doc. No. 58 at 78.) The Court concluded,

however, that the response letter indicated that the Board of Directors acknowledged CtW’s

concerns, but based on internal investigations and external audits, such concerns were

unfounded. (Id.)



                                                9
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 10 of 37




       Third, Lead Plaintiffs relied on the coordinated federal investigation as evidence of

scienter. (Id. at 79-81.) However, the Court recognized that the investigation did not result in

charges or findings of misconduct, and the federal government had closed the criminal

investigation and the Company had reached an agreement in principle to settle the civil

investigation. (Id. at 81.) As a result, the Court determined that the government investigations

into UHS were not enough to support an inference of scienter. (Id.)

       Fourth, Lead Plaintiffs cited to the Buzzfeed I allegations to show that Mr. Miller and Mr.

Filton knew about the misconduct at behavioral health facilities at the time they made statements

about the company’s financial position. (Id. at 81-83.) The Court, however, concluded that the

article did not give rise to a strong inference of scienter on the part of Mr. Miller or Mr. Filton.

(Id. at 83.) The Court noted that while Buzzfeed I made a case for the existence of misconduct at

individual behavioral health facilities, the article did not state whether either Defendant knew

about the alleged scheme or recklessly disregarded it. (Id. at 81.)

       Finally, Lead Plaintiffs contended that the inferences of scienter raised in the qui tam

lawsuits, the CtW letter, the government investigation, and Buzzfeed I were corroborated and

bolstered by the accounts of ten anonymous former UHS employees. (Id. at 83.) According to

the FAC, these ten employees “confirmed that UHS facilities engaged in widespread improper

admission practices, misleading patients and fabricating symptoms to justify institutionalizing

them.” (Doc. No. 30 ¶ 127.)       Lead Plaintiffs asserted that these accounts “all independently

corroborate that Defendants engaged in a massive, Company-wide and reprehensible admissions

scheme at UHS facilities across the country.” (Id. ¶ 164.) The Court noted that the allegations

regarding the confidential former employees spanned thirty-seven paragraphs in the FAC, but did

not include specific allegations that either Mr. Miller or Mr. Filton were involved in the



                                                10
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 11 of 37




misconduct. (Doc. No. 58 at 83.) The Court noted that their names are never mentioned, and

testimony from a facility CEO, who would have had contact with UHS corporate executives, did

not affirmatively link the misconduct to Mr. Miller or Mr. Filton. (Id.) As a result, the Court

concluded that the testimony from the former employees was not enough to raise an inference of

scienter against Mr. Miller or Mr. Filton. (Id.)

       After taking Lead Plaintiffs’ allegations into consideration, and the FAC as a whole, the

Court ultimately concluded that the FAC did not contain facts that raised a strong inference of

scienter. The Court stated the following:

               Even viewed in the light most favorable to Lead Plaintiffs, the
               allegations proffered in the [FAC] do not demonstrate that Mr.
               Miller or Mr. Filton acted consciously or recklessly when they
               made statements about the source of the Behavioral Health
               Division’s revenue or when they denied the allegations raised in
               Buzzfeed I and other complaints received by the company. Any
               inferences of scienter are outweighed by the plausible, nonculpable
               explanation that Mr. Miller and Mr. Filton acknowledged concerns
               about the billing scheme, investigated the matter, but determined
               that the concerns were unfounded.

       (Id. at 88.)

       Therefore, the Court determined that the FAC failed to raise the requisite inference of

scienter against the Individual Defendants. Moreover, the Court concluded that there were no

particularized averments of a company-wide scheme or cover up implemented by the Company,

and no facts would give rise to liability by UHS based on a showing of corporate scienter. (Id. at

91-92.) As a result, the Court dismissed Count I of the FAC because Lead Plaintiffs did not

adequately plead scienter against any Defendant.9




9
    Because scienter was not established, the Court did not need to consider whether Lead
    Plaintiffs adequately pled the element of loss causation. (Id. at 92, n. 43.)


                                                   11
          Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 12 of 37




                2.     Count II of the FAC.

         In Count II of the FAC, Lead Plaintiffs averred that Defendants Miller and Filton, as

individuals with control over the company, violated Section 20(a) of the Securities and Exchange

Act of 1934. (Doc. No. 30 ¶¶ 305-11.) Section 20(a) of the Act imposes joint and several

liability upon individuals who control violators of Section 10(b). 15. U.S.C. § 78t(a). As the

Court noted in the Opinion dismissing the FAC,

                To prevail under this provision of the Act, a plaintiff must establish
                that (1) the defendant was in control of another person or entity,
                and (2) that person or entity violated Section 10(b). See In re
                Suprema Specialties, Inc. Securities Litigation, 438 F.3d 256, 284
                (3d Cir. 2006). “[L]iability under Section 20(a) is derivative of an
                underlying violation of Section 10(b) by the controlled person.”
                Williams v. Globus Medical, Inc., 869 F.3d 235, 246 (3d Cir. 2017)
                (quoting Avaya, 564 F.3d at 252).

         (Doc. No. 58 at 92.)

         The Court found that because Lead Plaintiffs failed to sufficiently plead that Defendants

Miller or Filton violated Section 10(b), they also failed to state a claim under Section 20(a). As a

result, the Court dismissed Count II of the FAC.

         B.     The Second Amended Complaint (“SAC”)

         Attached to Lead Plaintiffs’ Motion for Leave to Amend is the proposed SAC, which

adds assertions not present in the FAC. Notably, the SAC includes allegations that attempt to

cure Lead Plaintiffs’ failure to plead scienter with particularity in the FAC. The new allegations,

as offered by Lead Plaintiffs’ in their Motion, fall into four categories, which are described

below.

                1.     Former Employees

         The SAC identifies new confidential witnesses, identified as FE 11 and FE 12, and

provides additional information from an existing witness, identified as FE 8.


                                                 12
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 13 of 37




       FE 11 was a Director of Clinical Services at Streamwood Behavioral Health in

Streamwood, Illinois, from March 2014 until April 2018. (Doc. No. 62-3 ¶ 160.) FE 11

described daily “flash” meetings where the facility Chief Executive Officer, Ron Weglarz,

ordered that beds be kept filled, even with patients that might not need continued care. (Id. ¶

184.) FE 11 stated that in or around 2016, UHS installed teleconference equipment in their

facility so management could supervise and participate in the facility’s flash meetings. (Id. ¶

186.) Corporate-level executives would attend the “flash” meetings in person, including John

Hollinsworth who was one of four Divisional Vice Presidents for UHS’s Behavioral Health

Division who reported to Debra Osteen, President of the Behavioral Division, and who in turn

reported to Defendants Miller and Filton. (Id.) FE 11 also explained that Mr. Weglarz had three

immediate supervisors from corporate who he answered to regularly and who were occasionally

on site at the facility, including Martin Schappel, the sole Senior Vice President of the Behavioral

Health Division during Mr. Schappell’s tenure at UHS, Geoff Botak, one of three Senior Vice

Presidents of the Behavioral Health Division during Mr. Botak’s tenure at UHS, and John

Hollinsworth. (Id. ¶ 187.) Each of these executives reported to Debra Osteen, the President of

the Behavioral Health Division, who in turn reported to Defendants Miller and Filton. (Id.)

       FE 12 was the CFO at Streamwood Behavioral Health in Streamwood, Illinois, from May

2011 through May 2015. (Id. ¶ 188.) FE 12 also stated that Mr. Weglarz led daily “flash”

meetings, and those meetings were also attended by the Chief Nursing Officer, the Chief Medical

Office, and a member of Utilization Management. (Id.) Higher-level UHS executives would

attend the “flash” meetings if they were making an on-site visit, and at the meetings, Mr. Weglarz

would question early discharges. (Id.) FE 12 also stated that UHS corporate management




                                                13
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 14 of 37




directed her team to keep them informed about the “average length of stay” metric by providing

weekly updates, in addition to written monthly reports. (Id. ¶ 189.)

        FE 8, a former head of UHS’s Utilization Review department for UHS’s Salt Lake

Behavioral Health facility in Utah from 2011 through October 2014,10 provided additional

information for the SAC.      FE 8 elaborated on monthly “over/under” meetings with UHS

corporate (the regional CFO, the facility CFO, the Executive Director of the facility, and

department heads), where the number of days over or under a patient’s insurance-authorized

length of stay was discussed. (Id. ¶ 199.) FE 8 stated that a regional CFO at UHS, who would

have reported to Debra Osteen, and who would in turn have reported to Defendants Filton and

Miller, regularly attended these meetings. (Id.)

                2.     Sharon Worsham

        The SAC also contains additional allegations that Sharon Worshom had a “days left on

the table” mantra when she communicated with hospital CEOs. (Id. ¶ 175.).11 Ms. Worsham

was a Divisional Vice President of the Behavioral Health Division during the Class Period who

reported to Debra Osteen, who reported to Defendants Filton and Miller. (Id.) A confidential

witness, FE 7, stated that Ms. Worsham held weekly conference calls with UHS’s CEOs, which

is where he first heard the “days left on the table” mantra. (Id.) Ms. Worsham held these calls

weekly with all of the CEOs of the ten to fifteen UHS hospitals in FE 7’s region. (Id.)

        Additionally, the SAC contains allegations that Ms. Worsham was demoted to “Regional

Vice President” by 2017, shortly after BuzzFeed I was published. (Id. ¶ 310.) In this regard,
10
     The period FE 8 worked at UHS ended “only a few months before the Class Period.” (Id. ¶
     181.)
11
     The mantra, “Don’t leave days on the table,” is a reference to a directive not to discharge a
     patient “early,” that is, before their approved insurance days all had been used, without
     regard to medical necessity. (Id. ¶ 3.)


                                                   14
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 15 of 37




Lead Plaintiffs assert in the SAC as follows: “[A]s UHS would later unequivocally represent

there was no truth to the BuzzFeed report’s detailed accounts and nothing wrong with the ‘days

on the table’ directive, there would have been no reason for the Company to demote Worsham.”

(Id.)

                3.      Suicide Ideation Coding and Coding Audits

        The SAC elaborates on the CtW letter regarding the suicide ideation code. The CtW

letter stated that an independent analysis of Medicare data showed that UHS free-standing

inpatient psychiatric facilities (“IPFs”) utilize the suicide ideation code more than four times

higher than UHS’s competitors. (Id. ¶ 50.) The suicide ideation code was critical to UHS’s

business because, pursuant to guidelines issued by CMS and commercial payers, for a

psychiatric patient’s admission to an inpatient facility to be deemed “medically necessary,” such

that it would warrant reimbursement, the patient had to be diagnosed as suffering from a

psychiatric disorder that could be treated at the facility and the patient had to meet one of three

essential admission criteria: (1) the patient was suicidal as evidenced by documentation of

suicidal thoughts and evidence of a specific plan to commit suicide, which was denoted to the

insurance billing department via the “suicide ideation code;” (2) the patient was a harm to others,

or had “homicidal ideation;” or (3) the patient was gravely disabled such that she was unable to

care for herself. (Id. ¶ 51.)

        If one of these three admission criteria was not met, UHS would not receive

reimbursement because the patient’s condition would not be deemed sufficiently “severe.” (Id.)

UHS would then have to “recertify” that the patient continued to meet the admission criteria to

establish medical necessity for lengthening a patient’s stay. (Id.) As a result, Defendants Miller

and Filton were “directly confronted with CtW data demonstrating that UHS represented to

Medicare that Company-wide inpatient admissions were “medically necessary” on the basis that
                                                15
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 16 of 37




its patients were suicidal, meaning they had suicidal thoughts and a specific plan to commit

suicide, at a rate that was over 400% higher than its competitors. (Id. ¶ 53.)

       UHS, in response, dismissed any claims that it was involved in wrongdoing and denied

the need for additional compliance controls. (Id. ¶ 57.) UHS responded that “CtW’s analysis of

UHS billing practices did not imply any significant, unaddressed risks going forward, and that

the creation of a separate, dedicated compliance committee was unnecessary.” (Id.) UHS also

insisted that the compliance issues CtW had identified were “sporadic,” occurred only in a

“minority of our facilities,” and that “[w]hile a small minority of [the] facilities may encounter

sporadic regulatory compliance issues, those matters are always remedied.” (Id.) Lead Plaintiffs

in the SAC assert, however, that Defendants’ response omitted the fact that the suicide ideation

billing code had an impact on reimbursements that UHS facilities received from Medicare. (Id. ¶

58.)   Further, UHS could not provide a credible explanation for why UHS’s for-profit

competitors coded patients at a lower rate than UHS. (Id. ¶ 59.)

       Lead Plaintiffs also allege that UHS stated that its suicide ideation coding need not be

scrutinized because it had been sanctioned by internal and external auditors.         (Id. ¶ 60.)

However, the internal auditors, as alleged in the qui tam lawsuits, played an active part in

implementing the improper admission and length of stay scheme, and both internal and external

auditors only evaluated UHS’s suicide ideation coding after the fact, or post-discharge. (Id.)

The audits were reliant upon UHS’s own documentation of patients’ medical conditions, which

had been alleged to be fraudulent in the qui tam lawsuits. (Id.) The external auditor, which had

the unique name nThrive, clarified that it could only speak to the quality and accuracy of the

coding based on the documentation provided. (Id. ¶ 116.) The auditor was not in a position to

say whether UHS’s underlying documentation regarding the intake process was being



                                                16
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 17 of 37




manipulated, or whether patients were being improperly directed to say they were suicidal. (Id.)

UHS did not claim that it had conducted any internal audit or investigation where it tasked

auditors to review the actual intake process and the clinical determinations being made for

inpatient admissions. (Id.)

               4.      Settlement with United States Department of Justice (“DOJ”)

        Finally, the SAC contains additional allegations regarding UHS’s settlement with the

Department of Justice’s False Claims Act (“FCA”) investigation of the Company’s admission

and length of stay practices.     The DOJ’s investigation expanded to include ten additional

facilities between the time of the filing of UHS’s 2018 Form 10-K and its Form 10-Q in the first

quarter of 2019, equaling 34 total facilities nationwide. (Id. ¶ 147.) UHS also announced an

increase in its reserve for the investigation, from $22 million in 2017 to $123 million in 2018.

(Id.) On the Company’s earnings calls, Mr. Filton explained that UHS was “adjust[ing] our

reserves periodically, pretty much lately, every quarter – to reflect whatever our latest offer is” in

response to the DOJ’s increasing demand. (Id.) On July 25, 2019, UHS announced in a Form 8-

K filed with the SEC that it reached an agreement in principal with the DOJ for $127 million, an

amount over 50% of its 2019 second quarter net income of $238 million and nearly 20% of the

net annual income that UHS reported during the class period. (Id. ¶ 148-49.) Lead Plaintiffs in

the SAC allege that this is “highly compelling evidence” that the DOJ uncovered substantial

evidence of misconduct “at the highest levels of UHS” because to establish a claim under the

FCA, the DOJ had to show that UHS knowingly submitted false claims to the Government

regarding patients’ medical necessity for admission and length of stay in order to obtain payment.

(Id. ¶ 149.)

        In addition to the monetary settlement, the Form 8-K also announced that UHS would be

required to enter into a corporate integrity agreement (“CIA”) with the Office of Inspector
                                                 17
           Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 18 of 37




General (“OIG”). (Id. ¶ 150.) “The OIG negotiates CIAs in FCA settlements with healthcare

providers in exchange for the OIG not prohibiting those providers from continuing to participate

in the Medicare program due to their fraudulent conduct.” (Id.) CIAs implement monitoring

efforts to ensure the subject company “does not defraud the Government again,” such as hiring a

compliance officer and instituting written standards and policies. (Id.) CIAs are not common,

and CIAs are only required when the OIG determines that the future risk of fraud is moderately

high. (Id. ¶ 151.) On September 4, 2019, Mr. Filton stated that UHS provided information about

its compliance programs to the OIG and was waiting to receive a draft agreement. (Id. ¶ 152.)

At the time of the SAC’s filing, a final settlement had not been finalized or publicly filed. (Id. ¶

153.)

III.      STANDARD OF REVIEW

          The Federal Rules of Civil Procedure afford plaintiffs the opportunity to amend an initial

complaint once as a matter of course for the reasons set forth in Rule 15(a).12 See Fed. R. Civ. P.

15(a)(1-2). However, after a judgment dismissing the complaint is entered, a party may seek to

amend the complaint, and thereby disturb the judgment, only under Federal Rules of Civil



12
       The pertinent provisions of Rule 15 provide as follows:

          (a)(1) Amending as a Matter of Course. A party may amend its pleading once as
                 a matter of course within:

                  (A) 21 days after serving it, or

                  (B) if the pleading is one to which a responsive pleading is required, 21
                      days after service of a responsive pleading or 21 days after service of a
                      motion under Rule 12(b), (e), or (f), whichever is earlier.

          (a)(2) Other Amendments. In all other cases, a party may amend its pleading only
                 with the opposing party’s written consent or the court’s leave. The court
                 should freely give leave when justice so requires.


                                                     18
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 19 of 37




Procedure 59(e)13 and 60(b).14 Burtch v. Milberg Factors, Inc., 662 F.3d 212, 230 (3d Cir. 2011).

Rule 60(b) motions must be filed within one year after the entry of judgment. Id. at n. 7 (citing

Fed. R. Civ. P. 60(c)). Since under Rule 59(e) a motion to alter or amend judgment must be filed

within 28 days after entry of judgment, the one-year time limit under Rule 60(b) is rendered

moot. See id. For this reason, Rule 59(e) would govern. See id. Here, Lead Plaintiffs filed their

Rule 59(e) motion within 28 days of judgment. Consequently, Rule 60(b) does not apply in this

case.

        In the Third Circuit, when a timely motion to amend judgment is filed under Rule 59(e),

factors under Rule 15(a) come into play. As the Third Circuit in Burtch stated,

               Generally, motions for reconsideration under Rule 59(e) must rely
               on one of the following three grounds: “(1) an intervening change in
               controlling law; (2) the availability of new evidence; or (3) the need
               to correct clear error of law or prevent manifest injustice.”
               Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir.2010) (citation
               omitted). The factors that guide our review in a Rule 59(e) motion

13
     Federal Rule of Civil Procedure 59(e) states, “A motion to alter or amend a judgment must be
     filed no later than 28 days after the entry of judgment.”
14
     Federal Rule of Civil Procedure 60(b) states as follows:

        (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On motion
        and just terms, the court may relieve a party or its legal representative from a final
        judgment, order, or proceeding for the following reasons:

                (1) mistake, inadvertence, surprise, or excusable neglect;
                (2) newly discovered evidence that, with reasonable diligence,
                could not have been discovered in time to move for a new trial
                under Rule 59(b);
                (3) fraud (whether previously called intrinsic or extrinsic),
                misrepresentation, or misconduct by an opposing party;
                (4) the judgment is void;
                (5) the judgment has been satisfied, released, or discharged; it is
                based on an earlier judgment that has been reversed or vacated; or
                applying it prospectively is no longer equitable; or
                (6) any other reason that justifies relief.


                                                 19
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 20 of 37




              may be affected by the underlying judgment. See Adams v. Gould,
              739 F.2d 858, 864 (3d Cir.1984). In this Circuit, “ ‘where a timely
              motion to amend judgment is filed under Rule 59(e), the Rule 15
              and 59 inquiries turn on the same factors.’ ” Adams Golf, 381 F.3d
              at 280 (quoting Cureton v. NCAA, 252 F.3d 267, 272 (3d Cir.
              2001)); see also Gould, 739 F.2d at 864. The Rule 15(a) factors
              include “undue delay, bad faith, prejudice, or futility.” Adams Golf,
              381 F.3d at 280 (citation omitted).

       Id. at 230-31.

       Moreover, Rule 15(a)(2) provides that courts have discretion to permit additional

amendments “when justice so requires,” and that such leave to amend should be “freely given.”

Fed. R. Civ. P. 15(a)(2). However, when a party seeks to amend a complaint after an adverse

judgment, it faces a higher burden than the one for a traditional motion under Federal Rule of

Civil Procedure 15(a). See Garrett v. Wexford Health, 938 F.3d 69, 86 (3d Cir. 2019); Ahmed v.

Dragovich, 297 F.3d 201, 207-08 (3d Cir. 2002) (“Although Rule 15 vests the District Court with

considerable discretion to permit amendment ‘freely . . . when justice so requires,’ Fed. R. Civ. P.

15(a), the liberality of the rule is no longer applicable once judgment has been entered.”). This

restriction is imposed because Rule 15(a) and 59(e) should not be employed in a manner contrary

to “favoring finality of judgments and the expeditious termination of litigation . . . that would

render those provisions meaningless.” Ahmed, 297 F.3d at 208 (citation and internal quotation

marks omitted). However, the Third Circuit did not interpret this higher burden as a requirement

that a plaintiff must show an intervening change in law or present new evidence under Rule 59(e)

and Rule 15(a). See Burtch, 662 F.3d at 231 (finding “Ahmed is not inconsistent with this

Court’s other precedent requiring that we consider Rule 15(a) and Rule 59(e) motions together

and apply the analysis typical to Rule 15(a)”).         As the Third Circuit in Burtch stated,

“Procedurally, . . . the appropriate manner to dispose of [Rule 59(e) and Rule 15(a) motions] is to




                                                20
          Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 21 of 37




consider the motions together and determine what outcome is permitted by consideration of the

Rule 15(a) factors.” Id.

         In sum, the Third Circuit has held that a district court may deny a motion to amend a

complaint if the record reflects that “(1) the moving party has demonstrated undue delay, bad

faith or dilatory motives, (2) the amendment would be futile, or (3) the amendment would

prejudice the other party.” Lake v. Arnold, 232 F.3d 360, 373 (3d Cir. 2000) (citing Foman v.

Davis, 371 U.S. 178 (1962)). But this list is not exhaustive. District courts may also take into

account considerations of judicial economy in making their assessments. Mullin v. Balicki, 875

F.3d 140, 149-50 (3d Cir. 2017).

IV.      ANALYSIS

         Lead Plaintiffs argue two Rule 15(a) factors in their Motion for Leave to Amend. First,

Lead Plaintiffs contend that Defendants will not suffer any cognizable prejudice should

amendment be permitted. Second, they argue that amendment would not be futile because

allegations in the SAC, when viewed in conjunction with existing allegations, establish a strong

inference of scienter. (See Doc. No. 62.) Defendants claim, conversely, that Lead Plaintiffs’

Motion for Leave to Amend should be denied because amendment would be futile. They also

argue that amendment at this point would be the product of undue delay by Lead Plaintiffs and

unfairly prejudice them. (See Doc. No. 63.) The Court will analyze the factors of undue delay,

prejudice, and futility in turn.

         A.      Undue Delay

         Defendants claim that Lead Plaintiffs’ Motion for Leave to Amend should be denied

based on their undue delay in seeking to file a new complaint.15 (Doc. No. 63 at 11.) “In the

Third Circuit, delay alone does not justify denying a motion to amend.” Synthes, Inc. v. Marotta,

15
      Defendants do not argue that Lead Plaintiffs acted with bad faith or dilatory motives.
                                                  21
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 22 of 37




281 F.R.D. 217, 225 (E.D. Pa. 2012). Rather, it is only where delay becomes “undue,” that is,

placing an unwarranted burden on the court, before denial of a motion to amend is appropriate.

Id. “Implicit in the concept of ‘undue delay’ is the premise that Plaintiffs, in the exercise of due

diligence, could have sought relief from the court earlier.” Id. Therefore, the court is required to

focus on the movant’s reasons for not amending sooner, “while bearing in mind the liberal

pleading philosophy of the federal rules.” Id. (internal quotations omitted).

       “Tactical decisions and dilatory motives may lead to a finding of undue delay.” Id.

There is not a presumptive period where a motion for leave to amend is deemed “timely” or

when delay becomes “undue;” rather, whether delay is undue depends on the facts and

circumstances of the case. Id. “Ultimately, the obligation of the district court in its disposition

of the motion is to articulate the imposition or prejudice caused by the delay, and to balance

those concerns against the movant’s reason for delay.” Id.

       Here, Defendants claim Lead Plaintiffs’ should not be permitted to amend the FAC on the

grounds of undue delay because they “indisputably knew that Defendants were moving to

dismiss the [FAC] because its allegations were insufficient to give rise to a strong inference of

Defendants’ scienter.” (Doc. No. 63 at 11.) In addition, Defendants assert that Lead Plaintiffs

knew about UHS’s settlement with DOJ, had communicated with FE 8 and other FEs, and had

access to public reporting of Sharon Worsham’s changed job title while Defendants’ Motion to

Dismiss was pending. (Id.) Despite this knowledge, Lead Plaintiffs chose to stand on their

existing complaint and did not seek amendment.

       In response, Lead Plaintiffs contend that they had no indication that the Court intended to

grant Defendants’ Motion to Dismiss the FAC, and they had no actual notice of the perceived

deficiencies in the FAC until after the Court ruled on the Motion to Dismiss. They claim that



                                                22
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 23 of 37




once the Court granted the Motion to Dismiss and they had notice, they promptly moved for

leave to amend. (Doc. No. 67 at 7-9.) The Court agrees with the position of Lead Plaintiffs.

        “[T]he mere fact that a defendant files a motion to dismiss is not necessarily sufficient to

put a plaintiff on notice that the court will find his complaint to be deficient.” United States ex

rel. Customs Fraud Investigations, LLC. v. Victaulic Co., 839 F.3d 242, 249 (3d Cir. 2016). The

Third Circuit in Victaulic noted that since the United States Supreme Court’s decisions in

Twombly and Iqbal, there has been a general increase in the number of motions to dismiss filed

against plaintiffs. Id. Rather than plaintiffs’ complaints being worse or less meritorious, the

Third Circuit recognized that in the years since Twombly was decided, defendants have more of

an incentive to challenge the sufficiency of complaints more frequently. Id. The Third Circuit in

Victaulic also emphasized that even if there is a hearing on a motion to dismiss, “in the context

of a typical Rule 12(b)(6) motion, a plaintiff is unlikely to know whether his complaint is

actually deficient – and in need of revision – until after the District Court has ruled.” Id.

        In this case, similar to the plaintiffs in Victaulic, Lead Plaintiffs likely did not know

whether the District Court was going to dismiss the FAC before the ruling on the Motion to

Dismiss. First, the Court did find some merit in the FAC in concluding that Lead Plaintiffs

sufficiently pled misconduct at isolated behavioral health facilities (Doc. No. 58 at 52) and that

two statements regarding the misconduct were actionable (Id. at 72).16 Second, at the hearing on

the Motion to Dismiss on September 12, 2018, the Court invited the parties to submit additional

briefing on the Motion to Dismiss, which both parties promptly filed. (See Doc. Nos. 50, 51.)

16
     The two statements are (1) Mr. Miller and Mr. Filton’s statements made at health care
     conferences, before the publication of the article, attributing the source of the Behavioral
     Health Division’s success to demand that was so high that facilities turned away clinically
     admissible patients; and (2) post-article denials issued by the Company in the days
     immediately following Buzzfeed I.


                                                 23
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 24 of 37




Moreover, after the Court dismissed the FAC, Lead Plaintiffs timely filed the instant Rule 59(e)

Motion to Alter the Judgment and for Leave to Amend. Therefore, given that the Court found

some merit in the FAC and welcomed additional briefing on the Motion to Dismiss, Lead

Plaintiffs did not have notice of the FAC’s perceived deficiencies until after the Court ruled on

the Motion to Dismiss. Once they did have notice of the deficiencies, they promptly moved for

leave to amend. Thus, Lead Plaintiffs’ Motion will not be denied based on undue delay.17

        B.       Prejudice

        Defendants have not met their burden to show they would be prejudiced if Lead Plaintiffs

were allowed to amend the FAC. “Prejudice to the nonmoving party is the touchstone for the

denial of an amendment.” Heraeus Med. GmbH v. Esschem, Inc., 321 F.R.D. 215, 217 (E.D. Pa.

2017). The issue of prejudice focuses on the hardship to defendants if the amendment were

permitted. Synthes, Inc. v. Marotta, 281 F.R.D. 217, 228 (E.D. Pa. 2012). “To state a cognizable

claim of prejudice, the defendant must establish that it would be ‘unfairly disadvantaged or

deprived of the opportunity to present facts or evidence which it would have offered’ had the

allegations in the amended complaint been timely made.” Id. (quoting Pegasus Int’l, Inc. v.

Crescent Mfg. Co., No. Civ.A.06–2943, 2007 WL 1030457, at *5 (E.D.Pa. Apr. 2, 2007)). A

defendant may also be burdened if they must defend against new facts or theories that require

new defenses. Id. In determining whether prejudice exists, courts consider whether allowing an

amendment would result in additional discovery, cost, and preparation to defendant against new

facts or new theories. Heraeus Med. GmbH, 321 F.R.D. at 217 (internal quotations omitted).

“Ultimately, the non-moving party bears the burden of demonstrating prejudice.” Synthes, 281

F.R.D. at 228.



17
     For these reasons, Lead Plaintiffs also did not act with bad faith or dilatory motives.
                                                  24
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 25 of 37




       Lead Plaintiffs contend that amendment would not result in prejudice to Defendants

because “this action is still in its beginning stages.” (Doc. No. 62-1 at 10.) Lead Plaintiffs assert

that discovery in this case is stayed, and if they are permitted to file the SAC, Defendants still

can move to dismiss the SAC.         (Id.)   Defendants claim that they would be prejudiced if

amendment was permitted because they have an interest “in the finality of judgments and

expeditious termination of litigation,” and Lead Plaintiffs’ attempt to “walk back to square one,

after the case has been dismissed with prejudice, would make the finality of judgments an

interim concept and risk turning Rules 59 and 60 into nullities.” (Doc. No. 63 at 12.) (quotations

omitted) However, a defendant’s interest in finality alone is not enough to make a showing of

prejudice. See Adams v. Gould Inc., 739 F.2d 858, 869 (3d Cir. 1984) (concluding defendants

who argued there must be “finality” in the litigation process were not prejudiced by plaintiffs’

attempt to amend their complaint where defendants failed to identify any particular prejudice).

       Here, Defendants have not met their burden to show they would be prejudiced if Lead

Plaintiffs were allowed to amend the FAC. Defendants assert no particular prejudice except the

argument that there must be “finality” in the litigation process. The SAC does not contain new

facts or theories that would make this suit more difficult for Defendants to defend. Rather, the

SAC attempts to bolster existing factual allegations regarding the scienter element of their claim

that Defendants made material misrepresentations or omissions in violation of Section 10(b) and

Rule 10b-5. While the SAC contains new facts to strengthen the scienter argument, there would

be no need for the Defendants to respond with an entirely new defense. Additionally, this case is

in its early stages following the Court’s dismissal of the FAC, and Defendants’ ability to present

their case would not be impaired if amendment were allowed. Therefore, given the procedural




                                                 25
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 26 of 37




posture of this case at this time and the failure of Defendants to describe any form of prejudice,

Defendants’ claim is without merit.

       C.      Futility

       The Court may deny a motion for leave to amend a complaint if the amendment would be

futile. “Futility” means the complaint, as amended, would fail to state a claim upon which relief

could be granted. In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir. 1997).

In determining “futility,” the district court applies the same standard that applies under Federal

Rule of Civil Procedure 12(b)(6). Id. Therefore, before allowing Lead Plaintiffs to amend the

FAC, the Court must find Lead Plaintiffs’ amendments sufficient to state a claim upon which

relief could be granted.

       Lead Plaintiffs first argue that the FAC was sufficient to establish scienter and the

allegations in the FAC were enough to survive a motion to dismiss. (Doc. No. 62-1 at 11-13.)

As discussed and analyzed in the lengthy Opinion dismissing the FAC, the Court found that the

FAC failed to raise the requisite inference of scienter against the Individual Defendants. (Doc.

No. 58.) The Court also concluded that there was no particularized allegations of a company-

wide scheme or cover up, and the FAC did not contain facts that would give rise to liability of

UHS under corporate scienter. Lead Plaintiffs’ instant arguments that the FAC was sufficient are

unavailing, for the reasons previously stated by the Court.

       Lead Plaintiffs also argue that the SAC includes additional assertions that strengthen the

claim that they have shown the Individual Defendants’ scienter. The Court has described these

allegations in detail supra.   Generally, Lead Plaintiffs contend that the SAC adds specific

allegations that (1) UHS’s improper admission and length of stay practices were directly

overseen by UHS “Senior Management,” (2) FE 8, the head of the Utilization Review

Department, which evaluated medical necessity for inpatient stays at Salt Lake Behavioral, stated
                                                26
            Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 27 of 37




that a Regional CFO at UHS regularly attended monthly “over/under” meetings with the

facility’s CFO and executive management during which they would discuss the number of days

over or under a patient’s insurance-authorized length of stay with the goal of lengthening or

shortening patients’ stays for financial gain, (3) Sharon Worsham, Divisional Vice President of

the Behavioral Health division, was demoted by UHS to Regional Vice President, which

undercuts UHS’s public response to the BuzzFeed report that there was supposedly nothing

wrong with discussing “days on the table,” (4) UHS’s internal and external audits of suicide

ideation coding were either highly questionable, complicit, or designed simply to approve of

UHS’s already-doctored, post-discharge documentation, and (5) that UHS’s announcement of the

$127 million settlement with the DOJ is a highly material amount that Defendants would not

have agreed to absent the DOJ’s presentment of compelling evidence of Defendants’ scienter.

Defendants argue that Lead Plaintiffs’ allegations in the SAC are “reformulations of allegations

the Court has already rejected” and the new allegations do not serve to give a strong inference of

scienter.

        To determine whether amendment would be futile, the Court will review the new

averments in the SAC and determine whether they meet a Rule 12(b)(6) standard, that is,

whether they are sufficient to support the relief requested. In Count I of the SAC, Lead Plaintiffs

allege that Defendants’ public statements during the Class Period violated Section 10(b) of the

Securities and Exchange Act of 1934 and Rule 10b-5, which was promulgated by the SEC

pursuant to authority granted by Section 10(b). (Doc. No. 62-3 ¶¶ 355-63.) To prevail on a

claim that a defendant made material misrepresentations or omissions in violation of Section

10(b) and Rule 10b-5, a plaintiff must prove “(1) a material misrepresentation or omission by the

defendant; (2) scienter; (3) a connection between the misrepresentation or omission and the



                                                27
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 28 of 37




purchase or sale of a security; (4) reliance upon the misrepresentation or omission; (5) economic

loss; and (6) loss causation.” Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37-38 (2011)

(quoting Stoneridge Investment Partners, LLC v. Scientific-Atlanta, Inc., 552 U.S. 148, 157

(2008)). “To establish liability under § 10(b) and Rule 10b-5, a private plaintiff must prove that

the defendant acted with scienter, ‘a mental state embracing intent to deceive, manipulate, or

defraud.’” Tellabs, 551 U.S. at 319 (quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193-94

& n.12 (1976)). Scienter may be established by showing that the defendant intended to mislead

investors or that the defendant acted recklessly in the face of a danger of misleading investors.

Belmont v. MB Inv. Partners, Inc., 708 F.3d 470, 493 (3d Cir. 2013).

        Allegations in a securities fraud complaint are subject to the Private Securities Litigation

Reform Act’s (“PSLRA”) heightened pleading standard.18 To adequately plead scienter under

that standard, a plaintiff must allege specific facts for each statement or omission that “giv[e] rise



18
     Because this is a securities fraud case, the Court must analyze the allegations in the SAC
     under the heightened pleading requirements of Federal Rule of Civil Procedure 9(b) and the
     specific requirements of 15 U.S.C. § 78u-4(b), which is a section of the PSLRA. Congress
     adopted these stringent pleading standards as “a check against abusive litigation,”
     recognizing that “[p]rivate securities fraud actions . . . can be employed abusively to impose
     substantial costs on companies and individuals whose conduct conforms to the law.”
     Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007).

     With respect to scienter, the PSLRA enhances the requirements of Federal Rule of Civil
     Procedure 9(b) and requires the plaintiff to “state with particularity facts giving rise to a
     strong inference that the defendant acted with the required state of mind.” In re Aetna, Inc.
     Sec. Litig., 617 F.3d 272, 277 (3d Cir. 2010) (citing 15 U.S.C. § 78u-4(b)(2)). “Scienter may
     also be shown by a knowing or reckless state of mind, which in this securities context would
     be demonstrated by pleading an extreme departure from the standards of ordinary care.” Fan
     v. StoneMor Partners LP, 927 F.3d 710, 718 (3d Cir. 2019) (internal quotations omitted). A
     strong inference of scienter “must be more than merely plausible or reasonable—it must be at
     least as compelling as any opposing inference of nonfraudulent intent.” Tellabs, 551 U.S. at
     314. A court must consider “whether all of the facts alleged, taken collectively, give rise to a
     strong inference of scienter, not whether any individual allegation, scrutinized in isolation,
     meets that standard.” Institutional Investors Grp. v. Avaya, 564 F.3d 242, 267-68 (3d Cir.
     2009) (quoting Tellabs, 551 U.S. at 321).
                                                 28
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 29 of 37




to a strong inference that the defendant acted with the required state of mind.” 15 U.S.C. § 78u-

4(b)(2)(A). “A complaint adequately pleads a strong inference of scienter ‘only if a reasonable

person would deem the inference of scienter cogent and at least as compelling as any opposing

inference one could draw from the facts alleged.’” In re Hertz Global Holdings, Inc., 905 F.3d

106, 114 (3d Cir. 2018) (quoting Tellabs, 551 U.S. at 324). To engage in this inquiry, the United

States Supreme Court instructs courts to weigh “plausible nonculpable explanations for the

defendant’s conduct” against the “inferences favoring the plaintiff.” Avaya, 564 F.3d at 267

(quoting Tellabs, 551 U.S. at 324). This is a holistic analysis—a court must examine the

complaint as a whole and consider whether the allegations in the complaint “taken collectively,

give rise to a strong inference of scienter, not whether any individual allegation, scrutinized in

isolation, meets that standard.” Rahman v. Kid Brands, Inc., 736 F.3d 237, 247 (3d Cir. 2013)

(quoting Tellabs, 551 U.S. at 323).

         The PSLRA’s scienter standard does not require a plaintiff to produce “smoking-gun”

evidence. Tellabs, 551 U.S. at 324. Indeed, “[s]cienter may also be established if a Plaintiff

‘set[s] forth facts that constitute circumstantial evidence of either reckless or conscious

behavior.’” In re Viropharma Inc. Sec. Litig., 21 F. Supp. 3d 458, 473 (E.D. Pa. 2014) (quoting

Advanta, 180 F.3d at 534). However, “it is not enough for plaintiffs to merely allege that

defendants ‘knew’ their statements were fraudulent or that defendants ‘must have known’ their

statements were false.” GSC Partners CDO Fund v. Washington, 368 F.3d 228, 239 (3d Cir.

2004).

         Similarly, a plaintiff cannot rely solely on an allegation “that imputes knowledge to a

defendant because of his or her position within the company.” SEC Investment Management AB

v. Endo International, PLC, 351 F. Supp. 3d 874, 905 (3d Cir. 2018) (quoting Oran, 226 F.3d at



                                               29
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 30 of 37




290).   Instead, the PSLRA requires a plaintiff to allege specific facts constituting strong

circumstantial evidence that the defendants actually knew or recklessly disregarded the false or

misleading nature of the statement at issue. Id. (citing In re Urban Outfitters, Inc. Sec. Litig.,

103 F. Supp. 3d 635, 653 (E.D. Pa. 2015)).

        Here, the Court will consider whether Lead Plaintiffs have sufficiently pled in the SAC

that Defendants Miller and Filton, the Individual Defendants, acted with scienter. Lead Plaintiffs

claim that the allegations added to the SAC will cure any failure to plead scienter with

particularity that was omitted in the FAC. Defendants disagree. For the reasons below, the SAC

does not state with particularity facts that give rise to a strong inference that Defendants acted

with scienter, or that Defendants had a knowing or reckless state of mind.

               1.     Former Employees

        Lead Plaintiffs included in the SAC statements from two additional confidential

witnesses and from an existing witness. The new witnesses, FE 11 and FE 12, state that UHS

corporate employees sometimes attended flash meetings if they were making an onsite visit.

(Doc. No. 62-3 ¶ 186.) Moreover, UHS installed teleconference equipment in their facility so

that management could directly supervise and participate in the facility’s flash meetings. (Id.)

The SAC also noted that UHS corporate would receive the “average length of stay” metric via a

report on a weekly basis. (Id. ¶ 189.) But the SAC makes clear that Defendant Miller and Filton

did not attend the corporate flash meetings, and the corporate flash meeting participants did not

report to Defendants Miller or Filton. (See id. ¶ 186.) Instead, the SAC alleges that John

Hollinsworth, one of four Divisional Vice Presidents of the Behavioral Health Division during

the Class period, attended the “flash” meetings, and he reported to Debra Osteen, who in turn

reported to Defendants Filton and Miller. (Id.) Further, the SAC alleges that Mr. Hollinsworth,

Martin Schappel, Senior Vice President of the Behavioral Health Division, and Geoff Botak, one
                                               30
            Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 31 of 37




of three Senior Vice Presidents of the Behavioral Health Division, were “supervisors from

corporate” who were “occasionally on site at the facility[,]” all of whom reported to Debra

Osteen, who reported to Defendants Miller and Filton. The additional allegations obtained from

FE 8, who did not work at UHS during the class period, state that a regional CFO, who would

have reported to Debra Osteen, regularly attended monthly “over/under” meetings with the

facility’s CFO and executive management where they would discuss the number of days over or

under a patient’s insurance-authorized length of stay, with the goal being lengthening or

shortening patients’ stays for financial gain. (Id. ¶ 199.)

        While these assertions attempt to connect Defendants Miller and Filton to the alleged

billing scheme, absent from the SAC are any contentions that either Defendant was involved in

any of the alleged misconduct.        The tenuous connections of various employees to other

employees, who then reported to Defendants, do not give rise to an inference that either

Defendant Miller or Filton were aware of, or recklessly disregarded, the alleged facility-level

wrongdoing. Similar to the allegations in the FAC, the additional statements from new witnesses

FE 11 and FE 12, and additional statements from FE 8, are not enough to raise an inference of

scienter.

                 2.    Sharon Worsham

        The SAC contains assertions regarding Sharon Worsham, who was a Divisional Vice

President of the Behavioral Health division during the Class Period, responsible for at least 15

UHS facilities. The FAC also had allegations regarding Ms. Worsham. She was identified as

issuing the directive to UHS hospital CEOs, “Don’t leave days on the table.” (Doc. No. 30 ¶¶

86, 90, 142, 261.) Lead Plaintiffs claim that the SAC “clarif[ies] Ms. Worsham’s role in this

regard.” (Doc. No. 62-1 at 20.) The SAC also contains allegations regarding Ms. Worsham’s

demotion to Regional Vice President (Doc. No. 62-3 ¶ 310), which Lead Plaintiffs claim
                                                 31
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 32 of 37




undercuts UHS’s public response to BuzzFeed I that there was nothing wrong with discussing

“days on the table” (Doc. No. 62-1 at 20). However, Ms. Worsham’s change in job title does not

implicate Defendants Miller or Filton in the alleged scheme.        As a result, the additional

allegations regarding Sharon Worsham do not raise an inference of scienter.

               3.     Suicide Ideation Coding and Coding Audits

       As discussed above, Change to Win Investment Group (“CtW”) sent a letter to the UHS

Board of Directors raising concerns regarding the Behavioral Health Division’s billing practices

and informing UHS that an independent review of Medicare data found that “UHS free-standing

inpatient psychiatric facilities (“IPFs”) utilize the suicidal ideation code much more frequently

than other free-standing IPFs.” (Doc. No. 62-3 ¶ 50.)

       Lead Plaintiffs argue that “the SAC adds allegations clarifying the import of the

compelling data in the CtW letter regarding UHS’s dramatic overuse of the suicide ideation

code–a code that is critical for UHS to establish medical necessity to payers for inpatient

admission and therefore reimbursement.” (Doc. No. 62-1 at 16.) Lead Plaintiffs also contend

that the SAC adds allegations that establish UHS’s internal and external audits of that coding

were “highly questionable, complicit[,] or designed to simply approve of UHS’s already-

doctored, post-charge documentation.” (Id.) Further, allegations in the SAC state that prior qui

tam suits assert that UHS internal auditors were part of the scheme, and outside auditors relied

on UHS’s own documentation of patients’ conditions and its analysis was limited to verifying

coding. (Id. at 16-17.)

       Here, however, the SAC does not make any particularized factual averments that the

coding data gives rise to an inference of scienter on the part of Defendant Miller or Filton. As

the Court previously stated when it dismissed the FAC, “[a]ny inferences of scienter are

outweighed by the plausible, nonculpable explanation that Mr. Miller and Mr. Filton
                                               32
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 33 of 37




acknowledged concerns about the billing scheme, investigated the matter, but determined that the

concerns were unfounded.” (Doc. No. 58 at 88.) Further, while the SAC attempts to discredit

the internal audits on UHS coding practice in stating that “the facts alleged in the qui tam action

made clear [that] UHS’s ‘internal’ auditors had been alleged to have played an active part in

implementing the improper admission and length of stay scheme . . .” (Doc. No. 62-3 ¶ 60), the

Court made clear in its Opinion dismissing the FAC that “allegations raised in the qui tam cases

are just that–allegations.” (Doc. No. 58 at 77.) The qui tam lawsuits did not result in findings

against UHS, and UHS did not admit liability. (Id.) As a result, the Court concluded that the

allegations in the qui tam suits did not constitute evidence that Defendants Miller or Filton knew

about the billing scheme. (Id.) The SAC also attempts to discredit the external audits because

they were reliant on UHS’s own documentation of patients’ medical conditions, “which had

already been alleged to be fraudulent by qui tam lawsuits . . . .” (Doc. No. 62-3 ¶ 60.) Again, the

Court found that allegations in the qui tam lawsuits do not give rise to an inference of scienter on

the part of Defendant Miller or Filton. Therefore, the SAC allegations regarding the internal and

external audits, which are essentially reformulations of allegations originating from the qui tam

lawsuits, do not contribute to an inference of scienter.

               4.      DOJ Settlement

       Lead Plaintiffs contend that UHS’s agreement to settle the DOJ civil investigation for

$127 million, which is over 50% of UHS’s 2019 second quarter net income of $238 million and

nearly 20% of the net annual income that UHS reported during the class period, is evidence of

scienter because Defendants would not have agreed to pay that amount absent compelling

evidence of Defendants’ scienter. (Doc. No. 62 at 17.) Lead Plaintiffs also point to allegations in

the SAC that the OIG will require UHS, as part of the settlement, to enter into a Corporate



                                                 33
        Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 34 of 37




Integrity Agreement (“CIA”) that implements rigorous monitoring procedures to prevent

fraudulent practices from re-occurring. (Id. at 17-18.)

       In the Opinion dismissing the FAC, the Court noted that the federal government closed

the criminal investigation, and UHS announced it had reached an agreement in principle to settle

with the DOJ. (Doc. No. 58 at 81.) For these reasons, the Court concluded that the allegations in

the FAC regarding government investigations into UHS were not enough to support an inference

of scienter under the PSLRA. (Id.) Examining the SAC, Lead Plaintiffs’ new allegations also do

not give rise to support an inference of scienter. Settlement agreements are not enough to meet

the pleading requirements of the PSLRA. See Glazer Capital Mgmt., LP v. Magistri, 549 F.3d

736, 748–49 (9th Cir. 2008). Even if the settlement agreement had stated that someone at UHS

had actual knowledge of the alleged violations, that mere fact would not be sufficient to support

that either Mr. Miller or Mr. Filton had actual knowledge of any violations. See id. Accordingly,

the SAC, even with the addition of the settlement terms, is insufficient to support an inference of

scienter by Mr. Miller or Mr. Filton.

               5.      Consideration Of The SAC As A Whole

       Reviewing the factual allegations in the SAC collectively, Lead Plaintiffs have not pled

facts that raise a strong inference of scienter. Similar to the Court’s finding in the Opinion

dismissing the FAC, the SAC does not clearly or plausibly state that Defendants Miller or Filton

knew the allegations regarding the alleged billing scheme were true or participated in the claimed

misconduct at the time the actionable statements were made.            The SAC also does not

demonstrate that Defendants Miller or Filton recklessly disregarded the existence of the alleged

misconduct that reached a level of an extreme departure from the standards of ordinary care. The

additions to the SAC, discussed supra, which include averments regarding statements from

former employees, Sharon Worsham, suicide ideation coding, and the DOJ settlement, do not
                                                34
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 35 of 37




override the fact that UHS responded to CtW’s concerns about their use of the suicidal ideation

code and explained how their billing practices are audited by internal and external auditors.

Lead Plaintiffs’ issues with the audits, which stem from allegations in the qui tam suits, are

unpersuasive for the reasons discussed supra. It also remains true that the qui tam lawsuits and

the DOJ investigations were disclosed in the company’s public filings, which significantly

detract from an inference of scienter. See Owens v. Jastrow, 789 F.3d 529, 540-41 (5th Cir.

2015) (“[T]he red flags were disclosed to the public, which negates the inference that defendants

acted with scienter.”) Here, there is not a strong inference of scienter by Defendants Miller and

Filton that is “cogent and at least as compelling as any opposing inference of nonfraudulent

intent,” Tellabs, 551 U.S. at 314.

        Thus, even viewing the facts in the SAC in the light most favorable to Lead Plaintiffs, the

allegations taken as a whole do not show that Defendants Miller or Filton acted consciously or

recklessly in making statements regarding the source of the Behavioral Health Division’s

revenue when they denied allegations in Buzzfeed I and other complaints the Company received.

Accordingly, the facts stated in the SAC fail to raise the requisite inference of scienter and

amendment would be futile. 19



19
     UHS is the third named Defendant in this case. In the Opinion dismissing the FAC, the
     Court concluded the following regarding UHS’s scienter:

              Likewise, in this case, the Court need not determine whether Lead
              Plaintiffs can successfully plead corporate scienter against UHS
              without successfully pleading scienter against Mr. Miller or Mr.
              Filton. Here, there are no particularized allegations of a company-
              wide scheme or a widespread cover-up that rise to the level of the
              coverup in Bridgestone or the hypothetical posed by the Seventh
              Circuit. To the contrary, when CtW sent a letter to UHS, raising
              concerns about the company’s use of the suicidal ideation code, the
              Board sent CtW a letter that explained that the company internally
              audits billing practices and also employs external auditors to review
                                                35
    Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 36 of 37




          coding at facilities. Likewise, the company did not ignore or cover
          up the qui tam lawsuits and government investigations; instead,
          these matters were immediately disclosed in the company’s public
          filings. Consequently, even if the Third Circuit had recognized the
          doctrine of corporate scienter, the allegations in the Amended
          Complaint would not fall under that doctrine.

(Doc. No. 58 at 91.)

As discussed in the Opinion dismissing the FAC, the Sixth Circuit in City of Monroe Emps.
Ret. Sys. v. Bridgestone Corp., explained that corporate scienter was warranted without
reference to particular individuals because the scope of the wrongdoing was “extraordinary.”
399 F.3d 651 (6th Cir. 2005). In Bridgestone, the company and its subsidiary “had
information that their tires were rupturing and causing, among other things, a significant
number of rollover accidents” but “engaged in a variety of tactics . . . to keep the scope of the
problem from safety regulators in the United States . . . as well as from investors.” Id. Also
discussed in the Opinion dismissing the FAC was Makor Issues & Rights, Ltd. v. Tellabs
Inc., a Seventh Circuit case that offered a hypothetical where corporate scienter would exist:

          Suppose General Motors announced that it had sold one million
          SUVs in 2006, and the actual number was zero. There would be a
          strong inference of corporate scienter, since so dramatic an
          announcement would have been approved by corporate officials
          sufficiently knowledgeable about the company to know that the
          announcement was false.

513 F.3d 702, 710 (7th Cir. 2008).

Here, while Lead Plaintiffs do not explicitly make arguments regarding corporate scienter in
their Motion or Reply, they do argue that Defendants Miller and Filton were aware of UHS’s
misconduct because it was “Company-wide.” (Doc. No. 67 at 8.) Lead Plaintiffs contend
that the SAC contains allegations of Company-wide misconduct because senior UHS
executives directly participated in the misconduct. (Id.) They claim that (1) Sharon
Worsham directly issued the “days on the table” mantra on a weekly call with fifteen UHS
hospital CEOs, and (2) John Hollinsworth physically attended “flash meetings” which were
“regularly” used to pressure employees not to leave “days on the table.” (Id. at 8-9.)

Although Lead Plaintiffs argue that there was Company-wide misconduct, they did not argue
in the Motion to Alter or Amend the Order Dismissing the FAC that this misconduct was part
of a scheme or cover up implemented by the Company, Mr. Miller, or Mr. Filton. The new
facts presented simply do not rise to the level of strong inference of scienter by UHS. The
contention that high-level executives at UHS participated in the misconduct based on the
“days on the table” mantra were present in the FAC, which the Court found to be inadequate
to amount to corporate scienter. The FAC contained the allegation that “UHS corporate was
also unquestionably aware of, and in fact responsible for, the Behavioral Division’s mantra:
                                             36
         Case 2:17-cv-02817-JHS Document 69 Filed 04/29/20 Page 37 of 37




V.      CONCLUSION

        For the foregoing reasons, Lead Plaintiffs’ Motion Pursuant to Rule 59(e) to Alter or

Amend the Court’s Order Dismissing Lead Plaintiffs’ Complaint, [and] Requesting Leave for

Lead Plaintiffs to Amend the Complaint Pursuant to Fed. R. Civ. P. 15(a) (Doc. No. 62) will be

denied. An appropriate Order follows.




     ‘Don’t leave days on the table’ . . . .” (Id. ¶ 261.) The allegation that Ms. Worsham issued
     the “days on the table” mantra also appeared in the FAC. (Doc. No. 30 ¶¶ 86, 90, 142, 261.)
     While Mr. Hollinsworth’s attendance at “flash meetings” was an addition to the SAC, the
     FAC did contain statements pertaining to the existence of the “flash meetings” where senior
     management would discuss pending discharges and whether they would be “days on the
     table.” (Id. ¶¶ 10, 87, 147, 150, 262, 263.) Given the Court’s findings based on the content
     of the FAC, when combined with all the new additions to the SAC, Lead Plaintiffs’
     assertions do not reach the level of the cover-up in Bridgestone, the hypothetical posed by the
     Seventh Circuit, or meet the requirement of the strong inference of scienter.


                                                 37
